Citation Nr: 0520311	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  00-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder on a secondary basis.

2.  Entitlement to service connection for spinal disability 
on a secondary basis.

3.  Entitlement to service connection for an organic brain 
disorder on a secondary basis.

4.  Entitlement to service connection for a hiatal hernia on 
a secondary basis.

5.  Entitlement to service connection for impotence on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
July 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO), which denied the veteran entitlement to 
service connection on a secondary basis for cardiovascular 
disease, a spinal disability, an organic brain disorder, a 
hiatal hernia, and impotence. 

This case was previously before the Board and in October 2003 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.

In statements dated in February 2005, the veteran appears to 
have raised claims for service connection for prostate cancer 
and an increased evaluation for his service-connected 
psychiatric disorder.  These issues have not been developed 
for appellate review and are referred to the RO for action 
deemed appropriate.  He also submitted evidence in November 
2004 and February 2005 in conjunction with his claim for 
impotence which will be referenced in the remand portion of 
this decision.

The issues of service connection for an organic brain 
disorder and impotence on a secondary basis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for herniated lumbar 
disc, evaluated as 60 percent disabling, pulmonary 
sarcoidosis, evaluated as 30 percent disabling, paranoid 
schizophrenia, evaluated as 30 percent disabling, cutaneous 
sarcoidosis, evaluated as 10 percent disabling, and 
sarcoidosis of the eyes, rated noncompensably disabling.

2.  The veteran's cardiovascular disorder is not casually 
related to his service-connected disabilities, to include 
pulmonary sarcoidosis.

3.  The veteran's hiatal hernia is not casually related to 
his service connected disabilities, to include pulmonary 
sarcoidosis.

4.  There has been no demonstration that the veteran has a 
spinal disability casually related to his service connected 
disabilities, to include pulmonary sarcoidosis.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder is not proximately due to or 
the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a) (2004).

2.  A hiatal hernia is not proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004)).  

3.  A spinal disability is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an October 1999 statement 
of the case and a supplemental statement of the case dated in 
October 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in a May 2004 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the July 2002 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records are negative for 
complaints, findings, and/or diagnoses of cardiovascular 
disease and a hiatal hernia.  The veteran was evaluated and 
treated in service for complaints of low back pain. In 
December 1977 he was noted to have moderate imitation of 
motion of the lumbosacral spine with pain mostly in the right 
lumbar area. Tenderness was present at the right sacro-iliac 
joint and right sciatic notch.  Chronic low back strain was 
the diagnostic impression.

The veteran was granted service connection for a lumbosacral 
strain by an RO rating decision dated in April 1987.

The presence of a small hiatal hernia was disclosed by a 
computer tomography scan of the abdomen in May 1990 by 
clinicians at the Newcomb Medical Center.  An X-ray in May 
1990 was interpreted by these clinicians to reveal a sliding 
hiatal hernia with gastroesophageal reflux (GERD).

A VA outpatient treatment record dated in September 1992 
noted that an 
Upper GI series in August showed esophagitis, hiatal hernia, 
and moderate reflux. 

A VA Medical Record -Discharge Instruction to the veteran 
dated in March 1993 noted that the veteran has a history of 
hiatal hernia and esophageal reflux.  This record shows that 
the veteran was scheduled to undergo and upper GI series and 
a flexible sigmoidoscopy later that month.  Dietary 
restrictions included alcohol and spicy foods.

VA afforded the veteran a cardiac stress test in December 
1995.  Moderate reversible anterior wall defect of moderate 
severity, small apical septal reversible defect of moderate 
severity, and suboptimal stress were the diagnostic 
impressions rendered.

A VA outpatient treatment record dated in May 1996 notes that 
the veteran presented with complaints of chest pain 
"relieved by nitro." Following a cardiology evaluation, no 
coronary artery disease or evidence of sarcoid heart disease 
and exertional chest pain of non-cardiac origin were the 
diagnostic impressions.

A private physician examined the veteran in September 1996 
for complaints of chest pain.  It was recorded as medical 
history that the veteran had been hospitalized about a year 
ago at a VA medical facility with the diagnosis of heart 
disease, and that medications had been started at that time.  
It was further noted that he was subsequently hospitalized in 
March 1996 for cardiac catherization after failing a stress 
test and that he was informed that this catherization done in 
June 1996 was normal.  Following physical examination, 
significant for normal S1 and S2, with 2/6 systolic ejection 
murmur at the apex and normal electrocardiogram, chest wall 
syndrome, possibly due to sarcoid was the pertinent 
diagnostic impression.

A VA echocardiography in March 1997 disclosed abnormal septal 
motion function and increased right atrium and right atrial 
with mild tricuspid regurgitation.

In a letter dated in August 1997, a private physician, Dr. G. 
A. M. reported that he had examined the veteran and cardiac 
and pulmonary examinations were normal. He noted that 
abdominal examination revealed minimal tenderness in the left 
lower and left upper quadrants.  He stated that the veteran's 
GI problems include chronic reflux.  He added that steroids 
certainly could exacerbate reflux problems, although the 
veteran apparently has underlying reflux regardless.

In a letter dated in August 1997, Dr. L. P. C., noted that 
the veteran has a history of having to take high dosage of 
prednisone over the last 20 years.  He added that the veteran 
noted that he would always get increased stomach acid that 
would go up his esophagus into his nose.  He further observed 
that prednisone was used to keep the veteran's sarcoid under 
control.

On a VA examination in April 1998, the examiner noted that 
the veteran was diagnosed in service as suffering from 
breathing problems as a result of sarcoidosis.  He noted that 
the veteran was treated with 80 mg of prednisone for six 
months and then weaned off over the next 1-1/2 years.  The 
veteran was noted to have significant weight gain and 
significant problems with GI bleeding.  He noted that the 
veteran's problems with GI bleeding started in 1979 and that 
when evaluated for GI bleeding in 1997, he was diagnosed with 
chronic reflux disease.  He added that an upper GI in 1994-97 
had revealed a large hiatal hernia with thickness of the 
esophageal mucosa, suggestive of reflux esophagitis.  On 
examination of the GI system, the veteran was found to have a 
protuberant abdomen without hepato, spleno, organomegaly.  
Minimal epigastric tenderness was noted.  Bowel sounds were 
normal.  The examiner noted that the veteran had been 
diagnosed to have a large hiatal hernia and evidence 
suggestive of reflux esophagitis.  He added that with respect 
as to whether the veteran's stomach condition is related to 
sarcoidosis, that there is no association and that the 
veteran's GI bleeding that occurred was related to his use of 
prednisone for sarcoidosis.  He was presently off prednisone 
therapy.

A VA examination of the spine was conducted in April 1998.  
The diagnoses were chronic lumbar strain and sprain, 
discogenic symptomatic lumbar spondylosis, and right 
radiculopathy sciatica confirmed by absent right Achilles 
reflex and a positive EMG

On a VA examination in June 1999, the examiner noted as 
medical history that the veteran has a history of GERD with 
documented esophagitis.  Following physical examination, GERD 
with documented esophagitis likely exacerbated by the use of 
steroids was the pertinent diagnostic impression.  In a 
November 1999 addendum to this examination, the veteran's 
examiner stated he felt that the veteran's GERD was not 
caused by sarcoidosis.  He added that it was, however, 
probably exacerbated because of the use of medications for 
it.

At a hearing at the RO in February 2003 before the 
undersigned Veterans Law Judge, the veteran presented 
testimony in support of his claims

The veteran was afforded a VA examination in July 2004 for 
the specific purpose of obtaining medical opinion as to 
whether the veteran's sarcoidosis is related to any 
cardiovascular disorder and/or hiatal hernia.  The examiner 
stated that the veteran's sarcoidosis on review of the 
medical records is not multi-system sarcoidosis but 
sarcoidosis affecting the lungs only.  He stated that any 
other organ involvement by sarcoidosis is subclinical and on 
that basis alone, it cannot be said that the veteran's 
sarcoidosis has anything to do with his cardiovascular 
system, low back disorders and/or hiatal hernia.  Furthermore 
the examiner reported that he knew of absolutely no causative 
relationship between hiatal hernia and sarcoidosis.  He noted 
that sarcoid heart disease can manifest as dysrhythmias, 
conduction defects, and heart failure but does not manifest 
as ischemic heart disease.  He stated that the veteran has 
low back pain associated with degenerative spine disease and 
muscle strain and nothing to do with sarcoidosis. As there is 
no evidence that the veteran has any sarcoidosis bone disease 
and sarcoid is not a cause of degenerative spine disease 
and/or muscle strain.
   
Analysis

Service connection may be granted for a disease or 
disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected as well, and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).

Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements and testimony describing the symptoms of a 
disability and treatment are considered competent evidence.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

Cardiovascular disorder and a hiatal hernia

Here the service medical records contain no evidence of heart 
disease or a hiatal hernia nor is it contended otherwise.  
Heart disease and a hiatal hernia were initially manifested 
many years after service.  The records show that the veteran 
was initially diagnosed by x-ray as suffering from a hiatal 
hernia with GERD in 1990 by private clinicians at the Newcomb 
Medical Center.  The veteran's heart disorders, were noted 
medically documented prior to the mid 1990s.  Subsequently 
the veteran has received intermittent treatment for heart 
disease and epigastric distress.  

The veteran asserts that his post service heart disorders and 
hiatal hernia are related to his service-connected pulmonary 
sarcoidosis.  While the veteran may believe this is the case, 
his lay assertions are not competent evidence for 
establishing secondary service connection for his heart 
disorders and hiatal hernia.  

Additionally, there is no medical evidence of record, which 
relates the veteran's heart disorders and/or hiatal hernia to 
the veteran's pulmonary sarcoidosis, or any other service-
connected disorder

As part of the development of this case, a VA physician in 
July 2004 opined in effect that the veteran's heart disorders 
and hiatal hernia were not caused or aggravated by his 
service connected pulmonary sarcoidosis.  The Board notes 
that in the 1990s the veteran was experiencing GI bleeding 
and it was determined during the recent VA examinations that 
the prednisone that veteran had been taking exacerbated the 
GERD, particularly GI bleeding.  However, as indicate in the 
April 1998 VA examination report the prednisone therapy was 
discontinued.  There is no medical evidence showing that the 
use of the prednisone resulted in chronic additional 
pathology involving the hiatal hernia.

Accordingly, it is the judgment of the Board that the 
veteran's cardiovascular disorders, to the extent they have 
been diagnosed, and hiatal hernia are not causally related to 
service connected disability to include pulmonary 
sarcoidosis.  The evidence is not in relative equipoise as to 
warrant the application of the reasonable doubt doctrine. 38 
C.F.R. § 3.102 (2003). 


Spinal disability

The board observes that the veteran is separately service 
connected for a low back disorder, identified as a herniated 
lumbar disc, rated 60 percent disabling.  This disorder stems 
from a back injury attributable to service.  The veteran 
essentially contends that he has unrelated back pathology 
secondary to his service-connected sarcoidosis.  The 
objective clinical data on file, however, fail to corroborate 
any disorder involving the veteran's spine attributable to 
his sarcoidosis.

Pursuant to a Board remand action, the veteran underwent a VA 
examination in July 2004 to determine if the veteran had any 
back disorder related to his service-connected sarcoidosis.  
The examiner found that while the veteran had existing low 
back pathology, such pathology was wholly unrelated to the 
service-connected sarcoidosis.  Competent medical evidence to 
the contrary has not been presented by the veteran.  
Accordingly, it is the judgment of the Board that the veteran 
has not demonstrated a spinal disability causally related to 
service connected disability to include pulmonary 
sarcoidosis.  The evidence is not in relative equipoise as to 
warrant the application of the reasonable doubt doctrine. 38 
C.F.R. § 3.102 (2003). 


ORDER

Service connection for a cardiovascular disorder on a 
secondary basis is denied.

Service connection for spinal disability on a secondary basis 
is denied.

Service connection for a hiatal hernia on a secondary basis 
is denied.



REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as, those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where a remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In its October 2003 remand, the Board noted that the veteran 
was claiming service connection for impotence secondary to a 
spinal disorder.  It was requested that the veteran be 
examined by an urologist for the purpose of obtaining an 
opinion as to whether the veteran's impotence was 
attributable in any way to his service-connected disc 
disease.  This opinion was not obtained.  Furthermore, 
although a psychiatric examination was conducted, the report 
does not indicate whether the veteran has an organic brain 
disorder related to the service-connected sarcoidosis as 
requested by the Board.  As such, follow-up action is 
required.

In view of the above the issues of secondary service 
connection for impotence and an organic brain disorder are 
remanded to the RO for the following actions:

1.  The veteran should be afforded VA 
examination by a neurologist in order to 
determine the nature, severity, and 
etiology of any organic brain disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination. All indicated 
tests and studies should be performed.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
organic brain disorder diagnosed was 
caused or is aggravated by the service 
connected sarcoidosis. A complete 
rationale for any opinion expressed 
should be included in the report. 

2. The veteran should be afforded VA 
examination by an urologist in order to 
determine the nature, severity, and 
etiology of the impotence.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be performed.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the 
impotence, if diagnosed, was caused or is 
aggravated by the service connected disc 
disease of the lumbosacral spine. A 
complete rationale for any opinion 
expressed should be included in the 
report.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues on appeal, 
to include all evidence received since 
the last supplemental statement of the 
case.  If any of the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


